Exhibit 10.3

Execution Version

COLLATERAL TRUST JOINDER – ADDITIONAL GRANTOR

Reference is made to the Collateral Trust Agreement, dated as of October 3, 2016
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”), among Vistra
Operations Company LLC (f/k/a TEX Operations Company LLC, the “Company”), the
other Grantors from time to time party thereto, Railroad Commission of Texas, as
First-Out Representative (as defined therein), Credit Suisse AG, Cayman Islands
Branch (as successor agent to Deutsche Bank AG New York Branch), as Senior
Credit Agreement Agent (as defined therein), and Delaware Trust Company, as
Collateral Trustee. Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Collateral Trust Agreement. This Collateral
Trust Joinder is being executed and delivered pursuant to Section 7.19 of the
Collateral Trust Agreement.

1. Joinder. Each of the undersigned entities (collectively, the “Additional
Grantors” and each an “Additional Grantor”), hereby agree to become party as a
Grantor under the Collateral Trust Agreement for all purposes thereof on the
terms set forth therein, and to be bound by the terms of the Collateral Trust
Agreement as fully as if the undersigned had executed and delivered the
Collateral Trust Agreement as of the date thereof.

2. Security Documents. Each Additional Grantor has become party to all of the
Security Documents that provide, for the benefit of all of the Priority Lien
Secured Parties liens and security interests in such assets of the Additional
Grantor as are required pursuant to the Priority Lien Documents.

2. Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of June 14,
2018.

 

ANP Bellingham Energy Company, LLC   Dynegy Resources Generating Holdco, LLC  
ANP Blackstone Energy Company, LLC   Dynegy South Bay, LLC   Calumet Energy
Team, LLC   Dynegy Stuart, LLC   Casco Bay Energy Company, LLC   Dynegy
Washington II, LLC   Coffeen and Western Railroad Company   Dynegy Zimmer, LLC  
Coleto Creek Power, LLC   Ennis Power Company, LLC   Dynegy Administrative
Services Company   EquiPower Resources Corp.   Dynegy Associates Northeast LP,
Inc.   Havana Dock Enterprises, LLC   Dynegy Coal Generation, LLC   Hays Energy,
LLC   Dynegy Coal Holdco, LLC   Hopewell Power Generation, LLC   Dynegy Coal
Trading & Transportation, L.L.C.   Illinois Power Generating Company   Dynegy
Commercial Asset Management, LLC   Illinois Power Marketing Company   Dynegy
Conesville, LLC   Illinois Power Resources Generating, LLC   Dynegy Dicks Creek,
LLC   Illinois Power Resources, LLC   Dynegy Energy Services (East), LLC  
Illinova Corporation   Dynegy Energy Services, LLC   IPH, LLC   Dynegy Fayette
II, LLC   Kincaid Generation, L.L.C.   Dynegy Gas Imports, LLC   Lake Road
Generating Company, LLC   Dynegy Hanging Rock II, LLC   Liberty Electric Power,
LLC   Dynegy Kendall Energy, LLC   Masspower, LLC   Dynegy Killen, LLC  
Midlothian Energy, LLC   Dynegy Marketing and Trade, LLC   Milford Power
Company, LLC   Dynegy Miami Fort, LLC   NEPCO Services Company   Dynegy Midwest
Generation, LLC   Northeastern Power Company   Dynegy Morro Bay, LLC  
Ontelaunee Power Operating Company, LLC   Dynegy Moss Landing, LLC   Pleasants
Energy, LLC   Dynegy Northeast Generation GP, Inc.   Richland-Stryker Generation
LLC   Dynegy Oakland, LLC   Sithe Energies, Inc.   Dynegy Operating Company  
Sithe/Independence LLC   Dynegy Power Generation Inc.   T-Fuels, LLC   Dynegy
Power Marketing, LLC   Wharton County Generation, LLC   Dynegy Power, LLC   Wise
County Power Company, LLC   Dynegy Resource II, LLC   Wise-Fuels Pipeline, Inc.
 

 

By:  

/s/ Kristopher E. Moldovan

Name:   Kristopher E. Moldovan Title:   Senior Vice President and Treasurer

 

[Signature Page to Joinder to Collateral Trust Agreement]



--------------------------------------------------------------------------------

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee with respect to the Collateral
pledged by the new Grantors:

 

DELAWARE TRUST COMPANY, as Collateral Trustee By:  

/s/ Alan R. Halpern

Name:   Alan R. Halpern Title:   Vice President

 

[Signature Page to Joinder to Collateral Trust Agreement]